Citation Nr: 1030811	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-34 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to April 29, 2005 for 
the grant of service connection for Parkinson's disease and all 
secondary manifestations, for accrued benefits purposes.

2.  Entitlement to an effective date prior to April 29, 2005, for 
the grant of service connection for Parkinson's disease and all 
secondary manifestations, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran's widow and his son


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1944 to May 1946 and 
died in November 2007.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's claims terminated with his death; however, VA 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim (filed within one year of 
the death of a veteran) for accrued benefits.  See 38 U.S.C.A. § 
5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  For a 
surviving spouse to be entitled to accrued benefits, the 
threshold requirement is that "the veteran must have had a claim 
pending at the time of his death for such benefits, or else be 
entitled to them under an existing rating or decision [as in the 
case of claimed earlier effective date, not yet final]."  Jones 
v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

Thus, while the claim for accrued benefits is separate from any 
claim filed by the Veteran prior to his death, the accrued 
benefits claims are derivative of the Veteran's claims and the 
appellant takes the Veteran's claims as they stood on the date of 
his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 
1996); Jones v. West, 146 F.3d 1296.  If the Veteran had a claim 
pending at the time of his death, the appellant's claim for 
accrued benefits must be adjudicated on the merits.  See Taylor 
v. Nicholson, 21 Vet. App. 126 (2007) (stating that the claim for 
the earlier effective date of service connection should have been 
considered on the merits since the appellant filed her claim 
within the one year period afforded the Veteran to file a notice 
of disagreement with the claim).  

Here, as noted above, the Veteran died in November 2007.  In 
December 2007, the appellant filed a claim for accrued benefits 
that included entitlement to an earlier effective date for the 
grant of service connection of Parkinson's disease.  As this was 
filed during the one year period afforded veterans to file a 
Notice of Disagreement, and was filed within one year of the 
Veteran's death, the appellant's claims are timely.


FINDINGS OF FACT

1.  A June 1949 rating decision granted service connection for 
residuals of a head injury and awarded a compensable disability 
evaluation for chronic, moderate cephalagia.  The Veteran did not 
appeal that decision and it became final.  

2.  A November 1956 rating decision reduced the Veteran's 
disability evaluation for residuals of a head injury to 
noncompensable.  He did not appeal that decision.

3.  In an April 1985 rating decision, the RO denied the Veteran's 
claim for service connection for Parkinson's disease on the basis 
that there was no medical evidence of an etiological relationship 
between the claimed disorder and his active military service.  He 
did not appeal that decision.

4.  October and December 1997 rating decisions denied the 
Veteran's request to reopen his claim for service connection for 
Parkinson's disease.  He did not appeal those decisions.

5.  On April 29, 2005, the RO received the Veteran's request to 
reopen his claim for service connection for Parkinson's disease 
and, ultimately, upon review of new medical evidence, that 
included opinions rendered by VA examiners in July 2006 and June 
2007 to the effect that his head injury was causally related to 
his development of Parkinson's disease, in October 2007, the RO 
granted service connection for Parkinson's disease, effective 
from April 29, 2005.

6.  The Veteran died in November 2007 and the cause of his death 
was aspiration pneumonia due to end-state Parkinson's disease.

7.  In December 2007, during the pendency of the Veteran's appeal 
period, the RO received the appellant's claim for accrued 
benefits.

8.  The June 1949, April 1985, and October and December 1997 
rating decisions were reasonably supported by the evidence then 
of record and were consistent with the VA laws and regulations 
then in effect.

9.  In the March 2008 rating decision, the RO granted service 
connection for Parkinson's diease and secondary manifestations 
for accrued benefits purposes, effective from April 29, 2005, 
more than two years prior to the Veteran's death.







CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 29, 
2005, for the grant of service connection for Parkinson's disease 
and all secondary manifestations, for accrued benefits purposes, 
have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2009).

2.  The criteria for assignment of an effective date earlier than 
April 29, 2005 for the award of service connection for 
Parkinson's disease and all secondary manifestations, for accrued 
benefits purposes, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the appellant's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the appellant's claims, a 
Veterans Claims Assistance Act (VCAA) letter was sent in January 
2008 that fully satisfies the duty to notify provisions. 38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b)(1).  In particular, the VCAA 
notification: (1) informed the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informed the claimant about the information and 
evidence that VA will seek to provide; and (3) informed the 
claimant about the information and evidence that the claimant is 
expected to provide.  

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran's service treatment and personnel records, VA 
medical treatment records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  As this is 
a claim for accrued benefits, the evidence at the time of the 
Veteran's death must suffice.  See 38 C.F.R. § 3.100(d)(4); Hayes 
v. Brown, 4 Vet. App. 353, 360-61 (1993). 38 C.F.R. § 
3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

As such, VA has satisfied the duty to assist the appellant in the 
development of her claim.  The Board finds that "it is difficult 
to discern what additional guidance VA could have provided to the 
[appellant] regarding what further evidence [s]he should submit 
to substantiate [her] claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc) (observing that "the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  The Board may proceed 
without prejudice to the appellant.

II. Factual Background and Legal Analysis

The appellant essentially asserts that she is entitled to earlier 
effective date for the grant of service connection for 
Parkinson's disease and all secondary manifestations, for accrued 
benefits purposes because the Veteran had the right to an appeal 
at the time of his death for entitlement to an earlier effective 
date for the award of service connection for Parkinson's disease.  
See Taylor v. Nicholson, supra.

The law governing claims for accrued benefits provides that, upon 
the death of a veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the time 
of his death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.

Although the appellant's claims for accrued benefits that are at 
issue in this appeal are separate from the claims that the 
Veteran filed prior to his death, or was eligible to file, an 
accrued benefits claim is "derivative of" those claims.  By 
statute the appellant takes the Veteran's claim as it stood on 
the date of his death.  Zevalkink v. Brown, 102 F.3d at 1242.

For a claimant to prevail in her accrued benefits claim, the 
record must show the following: (1) the appellant has standing to 
file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000); (2) the Veteran had a claim pending at the time 
of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 
136 F.3d 1299 (Fed. Cir. 1998); (3) the Veteran would have 
prevailed on his claim if he had not died (Id.); and (4) the 
claim for accrued benefits was filed within one year of the 
veteran's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c)).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); 
Hayes v. Brown, 4 Vet. App. at 353. 

Earlier Effective Date for Service Connection for Parkinson's 
Disease and Secondary Manifestations

Here, the appellant seeks entitlement to an effective date 
earlier than April 29, 2005 for the grant of service connection 
for Parkinson's disease and all secondary manifestations.  In 
written and oral statements in support of her claims, she 
contends that the Veteran's Parkinson's disease was caused by his 
traumatic head injury during service, and that the more 
appropriate effective date for such benefits should be 1946, when 
he was separated from service, or June 1949, when he was granted 
service connection for residuals of a head injury.  In support of 
her claim, the appellant submitted signed statements from the 
Veteran's siblings in which they described observing a change in 
his behavior after he suffered a head injury in service.  The 
appellant, who is a registered nurse, indicated that she noticed 
that he had hand tremors beginning in 1949.  

During her recent Board hearing, the appellant reviewed the 
Veteran's treatment history, including statements from his 
treating doctors to the effect that they should have diagnosed 
Parkinson's disease earlier.  She said that, in 1980, a 
neurologist said he missed the diagnosis in 1975 (see hearing 
transcript at page 7).  She bases her contention, in large part, 
on the fact that modern medicine now associates Parkinson's 
disease with traumatic head injuries.  The Board acknowledges 
that, as a registered nurse, the appellant received specialized 
medical training.  This background must be taken into account 
when evaluating her statements regarding the Veteran's 
symptomology.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (all of which generally stand for the 
proposition that any health care professional is qualified to 
render a medical opinion).  She is competent to report the 
Veteran's symptomology and interpret his treatment history.  
However, here, the law and evidence is dispositive and the Board 
finds that her claims cannot be granted.

The record reflects that the Veteran served on active duty from 
December 1944 to December 1946.  The Veteran submitted a claim 
for service connection for residuals of a head injury in February 
1947.  The Veteran's service medical records include a report of 
his August 1946 head injury during a parachute jump during when 
he sustained a concussion with loss of consciousness and was 
hospitalized for a suspected skull fracture although his service 
treatment records are not, otherwise, referable to complaints or 
diagnoses of, or treatment for, a neurological disorder.  Results 
of an April 1949 VA neurological examination found no noteworthy 
findings, noted a coarse tremor of the outstretched hands, and 
included a diagnosis chronic moderate cephalagia with 
intracranial pain that varied in intensity and frequency.

A June 1949 rating decision granted service connection for 
residuals of a head injury and awarded a 10 percent disability 
rating for cephalagia.  The Veteran was notified of that 
determination and his appellate rights did not appeal and the 
decision became final.  

No further communication was received from the Veteran and, in 
November 1956, he underwent a periodic VA examination.  He told 
the examiner that he felt pretty good and complained of 
occasional headaches and a tight feeling in his head, but had no 
other complaints.  There were no neurological findings on 
examination.  In a November 1956 rating decision, the RO assigned 
a noncompensable disability evaluation to the Veteran's service-
connected residuals of a head injury.  He was notified of that 
determination and his appellate rights and did not appeal and the 
decision became final.

No further communication was received from the Veteran until 
January 1985 when he submitted a claim for service connection for 
Parkinson's disease.  Evidence added to the record at that time 
included medical literature regarding the disorder, private 
medical records and statements, including a February 1980 
statement from R.F.K., M.D., that diagnosed early Parkinson's 
disease, and a February 1985 VA examination report, that 
diagnosed the disorder but did not relate it to service or a 
service-connected disability.  In an April 1985 rating decision, 
the RO denied the Veteran's claim for service connection for 
Parkinson's disease on the basis that there was no medical 
evidence of an etiological relationship between his in-service 
concussion and his Parkinson's disease.  The Veteran did not 
appeal this decision.

In September 1997, the Veteran filed a request to reopen his 
claim for service connection for Parkinson's disease.  Evidence 
added to the record at that time included medical literature and 
statements, some duplicative of those previously submitted.  In 
an October 1997 rating decision, the RO denied the Veteran's 
request to reopen his previously denied claim, finding that the 
evidence added to the record failed to show a causal relationship 
between his active service and Parkinson's disease.  A December 
1997 rating decision reconsidered the matter and similarly denied 
his request.  The Veteran did not appeal the RO's decisions.

On April 29, 2005, the RO received the Veteran's request to 
reopen his previously denied claim for service connection for 
Parkinson's disease.  In a February 2006 rating decision, the RO 
denied the Veteran's claim.  He filed a timely notice of 
disagreement to this decision.  Upon review of additional medical 
evidence added to the record, including July 2006 and June 2007 
VA examination reports finding that the in-service concussion 
likely led to development of Parkinson's disease, in an October 
2007 rating decision, the RO granted the Veteran's claim for 
service connection for Parkinson's disease, effective from April 
29, 2005, the date of receipt of his reopened claim.

The Veteran died in November 2007.  In December 2007, the 
appellant submitted a claim requesting an earlier effective date 
for grant of service connection for Parkinson's disease.  

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by a regulation which provides 
that the effective date for disability compensation will be the 
date of receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  The date of entitlement 
to an award of service connection will be the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, it will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  In this context, it should be noted that the 
provisions of 38 U.S.C.A. § 5110 refer to the date an application 
is received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008); Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.  See Norris v. West, 
12 Vet. App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which may 
be initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157 (2009).

In the present case, however, there is no contention made, nor 
does the record reflect, that the Veteran's grant of service 
connection for Parkinson's disease was based upon a claim that 
disorder filed within the first year after he left service in 
1946.  Moreover, the present appeal arose from the RO's actions 
with regard to the Veteran's reopened claim for service 
connection, filed in 2005, with respect to which, after service 
connection for Parkinson's disease was granted (and a 100 percent 
combined disability rating was eventually assigned), the Veteran 
died in November 2007, and the appellant sought an earlier 
effective date.  Thus, the exception for claims filed shortly 
after service is not for application in the instant case.

One additional regulation, specific to this type of case, is for 
application.  The Veteran's 2005 reopened claim was granted on 
the basis of new and material evidence that had not previously 
been of record.  Where new and material evidence is received 
after final disallowance of a claim for service connection, and 
the claim is reopened and allowed, the effective date is either 
the date of receipt of the claim or the date on which entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of April 29, 2005, 
is the earliest effective date assignable for service connection 
for Parkinson's disease and all secondary manifestations, as a 
matter of law.  The date of receipt of the Veteran's original 
claim seeking service connection for this disorder was more than 
one year after his separation from service in 1946.  Accordingly, 
the applicable regulation dictates that the effective date is the 
later of the date of receipt of the reopened claim, or the date 
entitlement arose.

Here, the Veteran claimed service connection for residuals of a 
head injury in February 1947 and that claim was granted by the RO 
in June 1949.  The Veteran was notified of the RO's action and 
did not appeal, and the decision became final.  In the November 
1956 rating decision, the RO reduced the disability evaluation 
awarded to the Veteran's service-connected residuals of head 
injury.  He was notified of the RO's action and did not appeal, 
and the decision became final. 

The Veteran claimed service connection for Parkinson's disease in 
January 1985, and his claim was denied by the RO in April 1985.  
The Veteran was notified of the RO's action and did not appeal, 
and the decision became final.  He next sought to have the claim 
for service connection reopened, filing a request in September 
1997 and his claim was denied by the RO in October and December 
1997.  The Veteran was notified in writing of the RO's actions 
and his appellate rights and did not appeal, and the decisions 
became final.  He next sought to have the claim for service 
connection reopened, filling a claim for service connection for 
Parkinson's disease on April 29, 2005 and, after reviewing 
additional evidence, the RO granted service connection, effective 
from April 29, 2005, the date of receipt of the claim for 
Parkinson's disease.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998), to the effect that "a claim must be filed in 
order for any type of benefit to be paid."

During the course of the appeal, the appellant has variously 
argued that an earlier effective date for the grant of service 
connection for Parkinson's disease is warranted on the basis that 
there was clear and unmistakable error (CUE) in the June 1949 
rating decision (that granted service connection for residuals of 
a head injury but not Parkinson's disease), the April 1985 rating 
decision (that denied the Veteran's initial claim for service 
connection for Parkinson's disease), and in the October and 
December 1997 rating decisions that denied his request to reopen 
that claim.  

CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the AOJ, 
or the statutory and regulatory provisions extant at the time 
were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also 
Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. 
Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior decision must be based on the 
record and the law that existed when that decision was made.  To 
warrant revision of a prior decision on the grounds of CUE, there 
must have been an error in the adjudication of the appeal that, 
had it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be CUE.  
See 38 C.F.R. § 20.1403(b) and (c); see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

A simple disagreement with how the RO evaluated the facts is not 
sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The United States Court of Appeals for Veterans Claims (Court) 
has propounded a three-prong test to determine whether clear and 
unmistakable error is present in a prior determination: (1) 
[E]ither the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  See Damrel v. 
Brown, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-
14).

Examples of situations that are not CUE are: (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; (2) a failure to fulfill VA's duty to assist the 
veteran with the development of facts relevant to his or her 
claim; or (3) a disagreement as to how the facts were weighed or 
evaluated.  See 38 C.F.R. § 20.1403(d) (2009).  CUE also does not 
encompass the otherwise correct application of a statute or 
regulation where, subsequent to the decision challenged, there 
has been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2009).

Upon review of the probative evidence of record, the Board is of 
the opinion that the laws and regulations extant at the time of 
the RO's June 1949 rating decision, that granted service 
connection for residuals of a head injury, the April 1985 rating 
decision, that denied service connection for Parkinson's disease, 
and the October and December 1997 rating decisions that declined 
to reopen the previously denied claim, were correctly applied, 
and that there was no CUE in the RO's decisions.

Currently, as was the case at the time of the earlier rating 
decisions, a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  In addition, where a 
veteran served ninety days or more of active military service, 
and identified neurological disorders becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  While the 
disease need not be diagnosed within the presumption period, it 
must be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  When aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration which is neither 
cumulative nor redundant and which, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1997).

In support of her claim of CUE in the 1949, 1985 and 1997 rating 
decisions, the appellant points to physicians' statements to the 
effect that a diagnosis of Parkinson's should have been made 
earlier in the Veteran's case; that there were advancements in 
medical technology; and that statements from relatives 
demonstrated changes in the Veteran's behavior. 

During her Board June 2010 hearing, the appellant and her 
representative essentially asserted that the evidence in these 
prior RO rating decisions was improperly weighed and evaluated 
(see hearing transcript at page 10).

But, as described above, a disagreement as to how facts were 
weighed and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the adjudication 
process.  See Luallen, 8 Vet. App. at 96.

Regarding the existence of CUE, the appellant essentially avers 
that a factual error was committed by the RO in June 1949, in 
failing to acknowledge the existence of the Veteran's Parkinson's 
disease, and in the 1985 and 1997 rating decisions, that failed 
to link the diagnosed Parkinson's disease to the head injury in 
service.  She seems to argue that the statement, as recorded on 
the VA examination report in April 1949 that the Veteran had 
coarse outstretched hand tremors and headaches with cephalagia is 
sufficient to prove that such disability was then in existence.  
That argument fails because the clinical examination of his 
neurological system was normal at that time (1949), and there was 
no objective showing of Parkinson's disease.  The appellant's own 
statement as to the existence of Parkinson's disease then or in 
the past is all that was indicated.  Any differing interpretation 
of the VA examination report in April 1949 is not CUE.  The 
conflict over the interpretation of the facts presented is 
insufficient to rise to the level of CUE, as it is noted that the 
error must be of such significance as to be undebatable.  Damrel, 
Russell.

The appellant further appears to argue that a factual error was 
committed by the RO in April 1985, and again in October and 
September 1997, in failing to acknowledge the relationship 
between the Veteran's in-service concussion and subsequent 
diagnosis of Parkinson's diease.  She argues that, in 1980, Dr. 
R.F.K. said he missed the diagnosis in 1975 and she evidently 
believes that the VA examiner, in February 1985, erred in not 
relating the development of the Veteran's Parkinson's disease to 
the in-service head injury.  The appellant maintains that the 
recent advances in medical science demonstrate a link between 
head injury and the development of Parkinson's disease.  However, 
as detailed above, any differing interpretation of the medical 
evidence before the rating board is not CUE.  

Considering the appellant's assertions in light of the above, the 
Board concludes that the allegations advanced as to the RO's 
purported failure in the June 1949, April 1985, and October and 
December 1997 rating decisions are insufficient to raise a valid 
claim of CUE.  In short, the appellant simply has not 
established, without debate, that the correct facts, as they were 
then known, were not before the RO on June 14, 1949, April 3, 
1985, or on October 24th and December 15th, 1997, or that the RO 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time, and that, but for any 
such alleged error, the outcome of the decision would have been 
different.  As such, CUE in the rating decisions of June 1949, 
April 1985, and October and December 1997, has not been 
established, and those decisions remain final.  

An earlier effective date cannot be granted without a finding of 
CUE.  However, as set forth above, the Board has concluded that 
there was no CUE in the June 1949, April 1985, October and 
December 1997 rating decisions.

Although the appellant contends that service connection for 
Parkinson's disease should be granted from 1946, when the Veteran 
was discharged, or 1949, when he was awarded service connection 
for residuals of a head injury, there was no objective medical 
evidence on file indicating that the Veteran's claimed disability 
of Parkinson's disease was diagnosed, or that it was incurred or 
aggravated in service.  Moreover, in April 1985, the RO denied 
the Veteran's claim for service connection for a Parkinson's 
disease and, in October and December 1997, the RO denied his 
request to reopen his claim for service connection for 
Parkinson's disease.  Those actions are final, and it was the 
Veteran's April 2005 claim for service connection for Parkinson's 
disease that ultimately led to the October 2007 rating action, in 
which service connection was granted, effective from April 29, 
2005.

In view of the foregoing, the Board concludes that there is no 
basis upon which to establish an effective date for service 
connection for Parkinson's disease and all secondary 
manifestations any earlier than that which has been currently 
assigned, i.e., April 29, 2005.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is against 
an effective date for service connection for Parkinson's disease 
and its secondary manifestations, prior to April 29, 2005.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); also see generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

An effective date, earlier than April 29, 2005, for the grant of 
service connection for Parkinson's disease and its secondary 
manifestations, for accrued benefits purposes, is denied.




Accrued Benefits

Here the law is dispositive.  The appellant is not entitled to an 
earlier effective date for service connection for Parkinson's 
disease and all secondary manifestations, for accrued benefits 
purposes.  The Board does not doubt her sincerity or credibility, 
in light of her professional medical training, familiarity with 
the Veteran's symptoms during their nearly 60 year marriage.  
However, the Veteran's treatment history and diagnosis are not at 
issue here.  

As a matter of law, the appellant cannot receive accrued benefits 
dating more than two years before the Veteran's death.  Here, the 
record reflects that, in the March 2008 rating decision, the RO 
awarded service connection for Parkinson's disease and its 
secondary manifestations, effective from April 29, 2005.  The RO 
explained that this was the date on which the Veteran's claim for 
benefits had been filed.  The Board notes that this date is also 
more than two years beyond the statutory limit for accrued 
benefits but, the Board sees no reason to question the RO's 
decision as to that award.  

In light of the Board's decision, as detailed in length above, 
there is simply no basis upon which to grant the appellant's 
claim for an earlier effective date for the grant of service 
connection for Parkinson's disease and all secondary 
manifestations, for accrued benefits purposes, and her claim must 
be denied.

Therefore, although the Board is deeply sympathetic with the 
appellant's loss of her husband, and appreciates her testimony 
before the undersigned in June 2010, there is no competent 
evidence to warrant a favorable determination.  The preponderance 
of the evidence is against her claim for an effective date 
earlier than April 29, 2005, for the grant of service connection 
for Parkinson's disease and the claim is denied.  The Board is 
obligated to decide cases based on the evidence before it rather 
than based on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).


ORDER

Entitlement to an effective date prior to April 29, 2005 for 
service connection for Parkinson's disease, and all secondary 
manifestations, for accrued benefits purposes, is denied.

Entitlement to an effective date prior to April 29, 2005, for the 
grant of service connection for Parkinson's disease and all 
secondary manifestations, for accrued benefits purposes is 
denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


